Case 15-34461        Doc 41     Filed 02/20/19     Entered 02/20/19 15:16:05          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 34461
         Courtney M McKinnon-Daniels
         Philip B Monegan
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/09/2015.

         2) The plan was confirmed on 12/21/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/18/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/16/2019.

         5) The case was Converted on 01/17/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-34461             Doc 41             Filed 02/20/19    Entered 02/20/19 15:16:05                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $24,200.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                              $24,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,045.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $1,047.87
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,092.87

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Financial Credit Services          Unsecured         676.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured         200.00        346.57          346.57          16.02        0.00
 Ars                                         Unsecured         640.00           NA              NA            0.00        0.00
 ATG Credit LLC                              Unsecured      1,330.00            NA              NA            0.00        0.00
 Athletic & Therapeutic Inst.                Unsecured      1,080.00            NA              NA            0.00        0.00
 Att                                         Unsecured         200.00           NA              NA            0.00        0.00
 Capital One Bank                            Unsecured         424.00        410.56          410.56          18.98        0.00
 Capital One Bank                            Unsecured         410.00        424.05          424.05          19.61        0.00
 Commonwealth Edison Company                 Unsecured         226.00        745.94          745.94          34.49        0.00
 Department Of Education                     Unsecured     67,209.00     68,769.60        68,769.60           0.00        0.00
 Dfas-Cleveland                              Unsecured      1,534.00            NA              NA            0.00        0.00
 Diversified Consultant                      Unsecured          16.00           NA              NA            0.00        0.00
 First Premier Bank                          Unsecured         435.00           NA              NA            0.00        0.00
 First Premier Bank                          Unsecured         418.00           NA              NA            0.00        0.00
 IC System                                   Unsecured         139.00           NA              NA            0.00        0.00
 IC System                                   Unsecured          75.00           NA              NA            0.00        0.00
 Midland Funding LLC                         Unsecured           0.00        753.07          753.07          34.82        0.00
 Nicor Gas                                   Unsecured          82.00      1,917.77        1,917.77          88.67        0.00
 Orthopaedic Pediatric & Spine Institute     Unsecured         551.00      1,203.39        1,203.39          55.64        0.00
 Portfolio Recovery Ass                      Unsecured      1,737.00            NA              NA            0.00        0.00
 Portfolio Recovery Associates               Unsecured           0.00        569.58          569.58          26.34        0.00
 Portfolio Recovery Associates               Unsecured           0.00        716.05          716.05          33.11        0.00
 Portfolio Recovery Associates               Unsecured           0.00        450.51          450.51          20.83        0.00
 Preferred Credit                            Unsecured      1,724.00       1,724.20        1,724.20          79.72        0.00
 Santander Consumer USA                      Unsecured            NA         805.29          805.29          37.23        0.00
 Santander Consumer USA                      Secured       17,041.00     17,846.29        17,041.00     17,041.00    1,600.67
 U S Dept Of Ed/Gsl/Atl                      Unsecured      4,015.00            NA              NA            0.00        0.00
 United States Dept Of Education             Unsecured     17,069.00     17,433.37        17,433.37           0.00        0.00
 Us Dep Ed                                   Unsecured           0.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-34461        Doc 41      Filed 02/20/19     Entered 02/20/19 15:16:05             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,041.00         $17,041.00           $1,600.67
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $17,041.00         $17,041.00           $1,600.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $96,269.95            $465.46              $0.00


 Disbursements:

         Expenses of Administration                             $5,092.87
         Disbursements to Creditors                            $19,107.13

 TOTAL DISBURSEMENTS :                                                                     $24,200.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
